Title: To Thomas Jefferson from George Wythe, 31 December 1781
From: Wythe, George
To: Jefferson, Thomas


        
          GW to TJ
          Williamsburg. 31 Dec. 1781.
        
        A few days after the reduction of York I returned to Williamsburg, and accompanying Mr. Madison, waited on general Washington, with an address of the university among other things, desiring him to give orders, that the college, which we found employed as an hospital, might be evacuated so soon as it could be done conveniently. He was very civil, and gave a kind answer; but for that business referred us to count de Rochambeau and general Nelson: from the latter of whom as we saw no prospect of redress, we made no application to the other. But some conversation, which I had with general Chastellux, and a letter, which he wrote to me, since, give me some hopes that the college will be restored, in two or three months. During that interval, I know not a place, at which my time would pass so happily as at Monticello, if my presence at Chesterville were not indispensibly necessary to adjust my affairs left there in some confusion by the manager who hath lately eloped. I can therefore only thank you for your friendly invitation and offer. You must allow me to insist that you send me but one horse, in exchange for him you had of me, without compensation for difference of value if any there be and even that one I desire not unless you can spare him conveniently. In our dealings, you, and not I, if either, ought to have the advantage, for more reasons than I can enumerate. I desired Martin to take the roan horse then in good plight to assist him in carrying home the servant he recovered in my neighbourhood. Send me a description of the other servants belonging to you, whom you suspect to be in the lower part of the country. I have heard of several lurking there, supposed to be slaves.  Present my best respects to Mrs. Jefferson, and Patsy, and Poll, & accept my wishes of many happy years to you all, not forgetting my friend Peter. Adieu.
      